UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6330



NATHAN J. YANCEY, JR.,

                                             Plaintiff - Appellant,

          versus


C. MOBLEY, A.L.L.S. Law Library Supervisor
Assistant; MS. MILLER, Sergeant, Prison Secu-
rity; D. A. GARRAGHTY, Head Warden, Greens-
ville Correctional Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1927-AM)


Submitted:   April 27, 2001                 Decided:   June 7, 2001


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathan J. Yancey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathan J. Yancey, Jr., a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Yancey v. Mobley, No.

CA-00-1927-AM (E.D. Va. Feb. 8, 2001). We deny Yancey’s motion for

appointment for counsel.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2